275 F.2d 725
UNITED STATES of Americav.George Charles GUZZI, Appellant.
No. 13091.
United States Court of Appeals Third Circuit.
Submitted March 7, 1960.
Decided March 14, 1960.

George Charles Guzzi, appellant, pro se.
Walter E. Alessandroni, U. S. Atty., Philadelphia, Pa., for appellee.
Before GOODRICH, STALEY and FORMAN, Circuit Judges.
PER CURIAM.


1
The legal question presented in this appeal is whether a defendant in a criminal case whose probation is revoked may have the time on probation credited to his original sentence. The District Court held that it did not, D.C.E.D.Pa.1959, 177 F.Supp. 785. Whatever may be the differences of opinion in the various states on this subject, the federal rule is clear that such time is not credited to the defendant on his sentence. See the last sentence of 18 U.S.C.A. § 3653 and Kaplan v. Hecht, 2 Cir., 1928, 24 F.2d 664, and Allen v. United States, 6 Cir., 1953, 209 F.2d 353, certiorari denied, 1954, 347 U.S. 970, 74 S.Ct. 782, 98 L.Ed. 1111.


2
The judgment will be affirmed.